DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 14-19, 21, and 22 are pending in the application. Cancelled claims 13 and 20, and new claims 21 and 22 have been noted. The amendment filed 8/19/21 has been entered and carefully considered.
Election/Restrictions
Claims 1, 3-12, 14-19, 21, and 22 are allowable. The restriction requirement between species A1 and A2 , as set forth in the Office action mailed on 10/06/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/06/2020 is partially withdrawn.  Claim 2, directed to Species A1 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Response to Arguments
Applicant’s arguments, see p. 6, filed 8/19/21, with respect to claim 1 have been fully considered and are persuasive. Applicant argues that Mitani already teaches that the diamond overgrowth itself induces the desired change in morphology from a layer of Pt to discrete Pt particles and thus it is unlikely that a person of ordinary skill would make use of both plasma irradiation and diamond overgrowth to accomplish what may be done in a single step. This is found persuasive because Tsujimoto teaches that either hydrogen plasma irradiation or diamond overgrowth was performed for self-assembled Pt particles (p. 489). Thus, Tsujimoto more reasonably suggests plasma irradiation as an alternative to diamond overgrowth, and would not reasonably suggest performing both steps (c) and (d) of claim 1 when combined with the teaching of Mitani. The present inventors have found that performing both steps (c) and (d) is advantageous in that the plasma treatment may modify the surface chemistry of the layer of metal in such a way as to prevent /minimize metal diffusion/aggregation and provide plasmonic nanoparticles having a substantially uniform shape, size, and distribution at the interface between the first and second layers of diamond (see specification [0048]). The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-12, 14-19, 21, and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a method of forming a plasmonic diamond film comprising: forming a first layer of diamond on a substrate, depositing a layer of metal on the first layer of diamond, exposing the layer of metal to a plasma treatment to convert the layer of metal to a plurality of discrete regions of the metal, and forming a second layer of diamond on the plurality of discrete regions of metal to form the plasmonic diamond film comprising a plurality of plasmonic nanoparticles within the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715